Title: From Thomas Jefferson to John Bondfield, 18 December 1787
From: Jefferson, Thomas
To: Bondfield, John



Sir
Paris Dec. 18. 1787.

I have deferred acknoleging the receipt of your favor of Nov. 30. in daily hope of accompaying it with the ultimate decision on our commerce. But it seems to walk before us like our shadows, always appearing in reach, yet never overtaken. I am disappointed in the proportion of returns of country produce from your port to America. I had received a statement from l’Orient by which I found they had made two fifths of their returns in commodities. And I expected the proportion was greater from Bordeaux on account of the article of wine. I see then we must have patience till our countrymen can clear away their debts and their prejudices.
Having in the course of my journey the last spring examined into the details relative to the most celebrated wines of France, and decided within my own mind which of them I would wish to have always for my own use, I have established correspondences directly with the owners of the best vineyards. It remains for me to do this at Sauterne. I have therefore written the inclosed letter to M. Diquem who makes the best of that name, to begin a correspondence on this object, and to ask of him for the present 250. bottles of Sauterne of the vintage of 1784. I have taken the liberty to tell him you would receive the package and forward them to me by a waggon: and I have assured him that his draught on me shall be paid at sight. But he does not know either my name or character public or private, and may have doubt. Will you be so good as to remove them both for the present and future, and even for the supply now asked for to offer to pay him, assured that your draught on me for reimbursement shall be honoured at sight. I must ask you also to add on the letter the address of M. Diquem with which I am unacquainted, and to inform me of it for my future government. Perhaps I should have addressed myself to Monsr. Salus his son in law, as I am not certain whether he is not either jointly or solely interested at present in the vineyards. I am with very great esteem and respect Sir Your most obedient and most humble servant,

Th: Jefferson

